Interim Decision #2696

MATTER OF M/T "RAJENDRA PRASAD"

In Fine Proceedings
SFR-10/28.340
Decided by Board March 30, 197.9
(1)For purposes of an administrative fine proceeding under section 273 of the Immigration
and Nationality Act, 8 U.S.C. 1323, there are essentially two categories of persons
considered passengers: (a) those who have paid for passage an& have a contract with the
carrier and (b) all those who do not fall into the category delineated by the terms "the
master, the crew and the owner and his family and servants."
(2) All passengers come within the fine provisions of section 273 of the Act, not merely
paying passengers. Matter of S.S. Greystoke Castle and MIV Western Queen, 6 I. & N.
Dec. 112 (BIA 1954; A.G. 1954); Matter of S.S. Saint Tropez, 7 I. & N. Dec. 500 (BIA
1957), modified.
(3)The provisions of section 273(b) of the Act, 8 U.S. C. 1323(b), calling for an assessment
againbt the offending tteuteputtation company equal to the paaaage money paid by a

visa-less passenger is a means of reimbursing a passenger, and does not serve to set a
limit on the definition of the term "passenger" under this section. Matter of S.S.
Greystoke Castle and liflV Western Queen, 6 I.& N. Dec. 112 (BIA 1954; A.G. 1954),
modified.
(4) Where the sole faction of an alien is to contribute to the morale of the ship's officers,
but not to the functioning of the vessel itself, and the aliens have no background as
seamen, no labor obligation to the vessel, are not paid as crewmen, and would not be
classifiable as crewmen under maritime law, they must be considered passengers for
purposes of section 273 of the Act.
(5) The spouses and children of ship's officers are not crewmen for purposes of section 273
of the Act, because they do not contribute to the functioning of the vessel itself, and the
ship is amenable to line because the aliens were brought into the United States without
the visa required of passengers, into which category they fall.
In re: M/T "RAJENDRA PRASAD", which arrived in the United States at the port of
San Francisco, California, from foreign, on April 4, 1977. Aliens involved: SA.DHANA.
DABRAL, VIJAYA KAUL, VEENA MOD!, AMRIT VIVEKANAND, KAMADA R.
VIVEKANAND, and NEROO WALIA.
BASIS OF FINE:

Act of 1952—Section 273(a) and (b), [S U.S.C. 1323(a) and (b)]

ON BEHALF OF CARRIER: Charles M. Haid, Jr., Esquire
Lilliek, MoRose & Charles
500 Sansome Street
San Francisco, California 94111
BY: Milhollan, Chairman; Maniatis, Appleman, Maguire, and Farb, Board Members
In a decision dated July 25, 1977, the District Director found that the
M/T "Rajendra Prasad" was subject to a $6,000 fine for having brought
705

Interim Decision #2696
six aliens into the United States without valid unexpired visas. The
shipping company appeals from this decision. The appeal will be dismissed.
The essential facts in this case are not in dispute. On Apri14, 1977, the
ship, owned by the Shipping Company of India, arrived at San Francisco, California, from Yokohama, Japan. On board, other than the
usual crew members, were five women, the spouses of officers serving
on the ship, and the son of the ship's master. The six aliens were listed
on the "passenger list" and, according to the District Director, were
presented to the immigration inspector as such. The six aliens did not
have valid visas in their possession. They were paroled into the United
States and left with the ship on May 6, 1977. On April 8, 1977, a "Notice
of Intention to Fine Under Immigration and Nationality Act" was
issued by the District Director. In this notice, he informed the ship's
agents of his intention to levy a $6,000 fine under section 273(b) of the
Immigration and Nationality Act, S U.S.C. 1323(b), on the ground that
the "Rajendra Prasad" had brought six alien passengers into the United
States without the required visas. In response to this notice, the ship's
San Francisco agent stated that the six aliens involved were "noted as
passengers on a separate listing presented to the inspector. . . ." He
indicated that the aliens may have been so listed because the ship's
agent in Yokohama may have misinterpreted the immigration regulations. A reevaluation of the fine was requested. After considering the

information available, the District Director concluded that the vessel
was liable to fine in the amount of $6,000 because the aliens had come as
passengers without valid unexpired visas.
On appeal, it is contended that the essential issue is the status of the
aliens involved. Counsel for the "Rajendra Prasad" argues that they
should be considered "crewmen," not passengers, and as crewmen that
they were not required to have visas, and did not come within the fine
provisions of section 273 of the Act, 8 U.S.C. 1323.
Section 273 of the Aet states in part:

(a) It shrill be unlawful for any person, including any transportation company; or the
owner, master, commanding officer, agent, charterer, or consignee of anv vessel
or aircraft, to bring to the United States from any place outside thereof (other
than from foreign contiguous territory) any alien who does not have an unexpired
visa, if a visa was required under this Act or regulations issued thereunder.
(b) If it appears to the satisfaction of the Attorney General that any alien has been so
brought, such person, ... shall pay to the collector of customs of the customs
district in which the port of arrival is located the sum of $1, -000 for each alien po
brought.. .

Part (c) of this provision provides for remission or refund of the fine if
it was not known and could not have been ascertained by the exercise of
706

Interim Decision #2696
reasonable diligence that the individual involved was an alien and that a
visa was required.
This section of the Act has been interpreted as applying only to
passengers. Matter of S.S. Saint Tropez, 7 I. & N. Dec. 500 (BIA 1957).
Stowaways and crew members have been specifically excluded as persons whose presence would subject the vessel to fine proceedings under
section 273 of the Act. Matter of S.S. Greystoke Castle and MW Western Queen, 6 I. & N. Dec. 112 (BIA 1954; A.G. 1954); Matter of S.S.
Saint Tropez, supra.
This being the case, it is clear that if the six aliens were "crewmen",
they did not come within the the provisions of the section. Conversely, if
they were "passengers", they did. Unfortunately neither of these two
terms is free of ambiguity. In the International Maritime Dictionary,
5th edition (Ed. de Kerchove), a passenger is defined as:
One who travels on a ship by virtue of a contract with the carrier and who is paying a
fare. The term "passenger" includes any person carried in a ship other than the master,
the crew, and the owner and his family and servants.

This definition sets up two categoric of persons considered passengers. The first is those who have paid for passage and have a contract
with the carrier. The second category encompasses all those who do not
fall into other defined classes. Here the aliens have not paid for their
transportation and have no apparent contract with the shipping company. They do not therefore fall into the first category of "passengers". 1
Thatsilev condatgry,hsepwoanth
"master, the crew and the owner and his family and servants."
The defense that has been interposed is that the aliens were "crewmen" and did not therefore come within the section 273 of the Act. As
defined in section 101(a)(10) of the Act, 8 U.S.C. 1101(010), the term
"crewman" means a "person serving in any capacity on board a vessel or
aircraft." A second section, 101(a)(15)(D), dealing with nonimmigrant
classification of bona fide crewmen refers to "an alien crewman serving
in good faith as such in any capacity required for normal operation and
service on board a vessel. . . ." As this Board has previously interpreted these provisions, persons as varied as shipboard dancers and
part-time chefs have come within the term "crewman". Steamship Nassau., 1957 AMC 877; Matter of Marsden, unreported A14 692 553 (BIA
1966). To fit within this definition, a person must have a function or
board the vessel. On appeal, counsel contends that the aliens' function is
Greystoke Castle and Saint Tropez, supra, could be interpreted to mean that only
pawing passengers come within the provisions of section 273 of the Act. For reasons
apparent in this decision, we consider such an interpretation Incorrect and hold here that

all passengers come within this section. We therefore recede from the position taken in
these cases.

707

Interim Decision #2696
to enhance the ship's morale and to improve labor relations. Under this
interpretation, the society, comfort and consortium provided by the
wives of the officers are an "aid to navigation". The argument can then
be reduced to the simple formula that all those who "aid in navigation"
are "crewmen".
This contention has also arisen in various contexts in regard to other
statutes. Courts have generally set forth three elements in defining a
"member of a crew", the same criteria proposed by counsel for the
vessel. These criteria include: (a) that the ship be in navigation; (b) that

there be a more or less permanent connection with the ship; and (c) that
the worker be aboard permanently to aid in navigation. McKie v.
Diamond Marine Co., 204 F.2d 132, 136 (5 Cir. 1953); Harney v.
William M. Moore Building Corp., 359 F.2d 649, 654 (2 Cir. 1966). As is
so often the case, though, this apparently simple formula in theory is far
from simple in application. In the cases cited above, the questions rais ed
concerned the meaning of the term "member of crew" within the context
of the Jones Act, 36 U.S .C. 688. In other contexts, the results could be
different. As the Supreme Court has stated, whether or not a person is a
member of a crew turns en questions of law and fact and "does not have

an absolutely unvarying legal significance." South Chicago Coal and
Dock Co. v. Bassett, 309 U.S. 251, 258 (1940).
In the case at hand, it has not been alleged that the six aliens are
crewmen in the traditional• dense- of those who have signed the ship's
articles. See South Chicago Coal and Dock Co. v. Bassett, id., at 257;
International Maritime Dictionary, supra. The contention is essentially that the aliens' presence contributes to the functioning of the
vessel's mission, but not to the functioning of the vessel itself. See
Harney v. William M. Moore Building Corp., supra. It is clear that
they have no background as seamen and that they have no labor obligation to the vessel. They are not paid as crewmen and probably do not

associate with the crew members or sleep in the crew quarters. It is
clear that they would not be classifiable as crewmen under maritime
law. Matter of Quintero -Correa, 11 1. & N. Dec. 343 (BIA 1964). Their
presence on board the ship is attributable to the shipping companyr's
interest in insuring that the ship is run smoothly through providing the
officers companionship. While this is a commendable policy, it is an aid

to the shipping company's labor relations, not to the ship's functionir3g
per se. Having had no training in any type of shipboard operation, and
not being expected to provide either labor or expertise to the ship's
running, we find no basis on which they can be classified as "crewmen".
This is even more the case when their personal status is considered.
There is nothing to prevent them leaving the ship when they pleas e .
This is not the case with true crew members who have contractual
obligations to remain on board until their service expires or they are
708

Interim Decision #2696
otherwise released by the ship's master.' This means that the aliens do
not in fact have a more or less permanent connection with the ship. See
South Chicago Coal and Dock Co. v. Bassett, supra.
In reaching this conclusion, we are not unmindful of counsel's contention that fine statutes are to be strictly construed. As he has correctly
pointed out, carriers must be favored in the construction of such statutes, and mere convenience of enforcement cannot justify a strained
construction. Matter of MIV "South African Victory," 12 I. & N. Dec.,
253 (BIA 1967). In this case, however, the issue is not primarily that of
strict construction of the statute. We agree that section 273 of the Act
only applies to "passengers". The issue here, however, is the definition
of "passenger" and "crewman". To contend that only those who pay for
passage should be considered "passengers" would be to accept an interpretation that would emasculate the statute. Section 273(b) does, it is
true, call for an assessment equal to the passage money paid by a
visa-less alien passenger to the offending transportation company. We
see this though as a means of reimbursing a passenger who has been
inconvenienced by the negligence of the company and who will, in most
cases, have made a fruitless journey at no small expense. This provision,
therefore, has nothing to do with setting the limits for the definition of
"passenger" under section 273(b) of the Act. 3 It is clear that such an
interpretation could lead to an anomalous situation in which friends or

companions or children of crew members who are not required to pay for
their transporation would be placed in a favored category by the ship's
master or shipping company. We note that earlier, on January 19, 1977,
three of the aliens were granted waivers of the nonimmigrant visa
requirement. They were then on notice such a visa was required.
Taking the purpose of these provisions into account then, along with
the criteria used in deciding whether a person is a passenger or a
crewman, we are satisfied that both logically and legally the six aliens
here were not "crewmen" and that they have to be considered passengers brought without valid unexpired visas. The vessel is thus subject
to the fine provisions of section 273(b) of the Act. As there has been no
showing that the ship's master or owners or other responsible persons
did not know or could not have "ascertained by the exercise of reasonable diligence" that a visa was required there is no basis on which the
2 In this regard, it could be added that "Unlike men employed on land, the seaman,
when he finishes his day's work, is neither relieved of obligations to his employer nor
wholly free to dispose of his leisure as he sees fit." Waterman SS Carp. v. Jones, 318 U.S.
724, 731, 732 (1943).
3 On this point of statutory interpretation we also disagree with Grepeoke Ouz el°,
supra. We withdraw from the position expressed there concerning the significance of the
shipping company's obligation to reimburse passengers brought without visas.

'709

InteriM Decision #2696
fines can be remitted or refunded. Section 273(c) of the Act, 8 U.S.C.
1323(c). The appeal will accordingly be dismissed.
ORDER: The appeal is dismissed.

710

